Case 1:19-cv-02114-CFC Document 1-1 Filed 11/08/19 Page 1 of 2 PagelD #: 15

CERTIFICATION OF PLAINTIFF

I, Eric Sabatini (“Plaintiff”), hereby declare as to the claims asserted under the federal
securities laws that:

1. Plaintiff has reviewed the complaint and authorizes its filing.

2. Plaintiff did not purchase the security that is the subject of this action at the
direction of Plaintiffs counsel or in order to participate in any private action.

3. Plaintiff is willing to serve as a representative party on behalf of the class, either
individually or as part of a group, and I will testify at deposition or trial, if necessary. I understand
that this is not a claim form and that I do not need to execute this Certification to share in any
recovery as a member of the class.

4. Plaintiff's purchase and sale transactions in the Jagged Peak Energy Inc. (NYSE:

JAG) security that is the subject of this action during the class period is/are as follows:

 

 

 

 

 

PURCHASES SALES
Buy Shares Price per Sell Shares Price per
Date Share Date Share
8/5/19 105 $6.31

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please list additional transactions on separate sheet of paper, if necessary.

5.

behalf of purchasers of the subject securities described herein (including Plaintiff, any co-owners,

any corporations or other entities, and/or any beneficial owners).

Plaintiff has complete authority to bring a suit to recover for investment losses on

 
- Case 1:19-cv-02114-CFC Document 1-1 Filed 11/08/19 Page 2 of 2 PagelD #: 16

6. During the three years prior to the date of this Certification, Plaintiff has not moved
to serve as a representative party for a class in an action filed under the federal securities laws.

7. Plaintiff will not accept any payment for serving as a representative party on behalf
of the class beyond Plaintiff's pro rata share of any recovery, except such reasonable costs and
expenses (including lost wages) directly relating to the representation of the class as ordered or
approved by the Court.

I declare under penalty of perjury that the foregoing is true and correct.

Executed this @ day of November, 2019.

ZL ’ ? tera gd Lol

Eric Sabatini

 
